Citation Nr: 0939465	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right wrist fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1948 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the St. 
Louis, Missouri regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for an 
increased rating for residuals of a right wrist fracture.

Jurisdiction over this claim was transferred to the Boston, 
Massachusetts RO after the issuance of the June 2006 rating 
decision.

The Veteran requested in March 2009 that an earlier filing 
date be assigned for the instant increased rating claim for 
residuals of a right wrist fracture increased rating claim.  
In April 2009, the Veteran filed an informal claim for 
service connection based on right hand carpal tunnel 
syndrome.  These matters are referred to the RO/AMC for 
initial development and adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A VA orthopedic examination was conducted in February 2006.  
The examiner measured the Veteran's right wrist range of 
motion and noted marked swelling over the carpal scaphoid 
bone, marked weakness of the grasp of his right hand and lack 
of apposition of his thumb to his fingers due to the pain in 
his carpal scaphoid.  The constant use of braces and recent 
microcurrent treatment were also noted.  The examiner 
determined the loss of right wrist strength, among other 
factors, prevented the use of the Veteran's right hand for 
any meaningful activities.

The Veteran reported in his December 2006 substantive appeal 
that he experienced further weakness in grasping and pushing, 
among other symptoms, than was demonstrated in his previous 
physical examination.  In addition, the Veteran's 
representative requested a new examination in its February 
2009 Informal Hearing Presentation. 

The current 10 percent disability evaluation is the highest 
schedular disability evaluation for a wrist disability 
provided under the rating schedule without evidence of 
ankylosis.  The record is negative for current evidence of 
ankylosis and the Veteran reports some range of motion in his 
wrist.  However, the findings in the February 2006 VA 
orthopedic examination and the Veteran's statements suggest 
that there may be nerve impairment in his right hand for 
which a separate disability evaluation could potentially be 
assigned.  

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In light of the above, a new orthopedic examination 
is required to determine the current severity of the 
Veteran's right wrist disability including whether there are 
any neurological impairments of his right hand that are the 
result of his right wrist fracture.

The Veteran indicated in his April 2009 statement that he had 
recently received treatment for his wrist condition at the 
West Roxbury VA Medical Center (VAMC) and that additional 
treatment appointments were scheduled.  Treatment records 
dated after October 2005 are not located in the claims file.  
Updated treatment records should be obtained as they are 
relevant to the Veteran's claim and have been adequately 
identified.  38 U.S.C.A. § 5103A.

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  In this 
case the Veteran is not employed, reportedly having retired 
many years ago.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain the Veteran's 
updated VAMC treatment records.  Records 
dated through October 2005 are contained 
in the claims file.

3.  The RO/AMC should then afford the 
Veteran a VA examination to determine the 
current severity of his service-connected 
right wrist disability, including any 
neurological impairment.

The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report that the file was 
reviewed.  The examiner should provide an 
opinion as to whether the Veteran's 
service connected disabilities would 
preclude him from obtaining or maintaining 
gainful employment for which his service 
connected disabilities would otherwise 
qualify him.  The examiner should also 
provide an opinion as to whether the right 
wrist disability results in loss of use of 
the hand (i.e. he would be equally well 
served by amputation with prosthesis at 
the site of election).

All indicated diagnostic testing and 
diagnostic studies should be undertaken.  
A rationale for all opinions should be 
provided.

4.  The RO/AMC should adjudicate the 
Veteran's entitlement to TDIU.

5.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

